                      Case 1:18-cv-00912-JEJ Document 50 Filed 05/24/19 Page 1 of 1




2000 Market Street, Suite 2300, Philadelphia, PA 19103
(215) 575-2600 Fax (215) 575-0856

Direct Dial: (215) 575-2871
Email: jpgonzales@mdwcg.com


                                                May 24, 2019


Honorable John E. Jones, III
U.S. District Court, Middle District of PA
228 Walnut Street
P.O. Box 983
Harrisburg, PA 17108

         RE:         Melissa Dyann-Penn vs. Galen Detweiler, Bradley Engle and City of York
                     Claim No.:     FAS1477
                     Our File No.: 20021.00305

Dear Judge Jones:

       Pursuant to the Court’s May 24, 2019 Order, the parties conferred via telephone in order to resolve the
matter of scheduling plaintiff’s IME. I am pleased to report that the parties have agreed to proceed with
scheduling plaintiff’s IME, and no further action is needed from the Court.

        Thankyou for your attention to this matter.

                                                Respectfully yours,




                                                John P. Gonzales

JPG:MP

cc: Donald B. Hoyt, Esquire, (dhoyt@blakeyyost.com)
    Patricia Siebert, Paralegal, (psiebert@yorkcity.org)
    Leticia C. Chavez-Freed, Esquire, (leticia@chavez-freedlaw.com)




LEGAL/122865897.v1
